Title: Abigail Adams Smith to John Quincy Adams, 28 September 1788
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          Jamaica September 28th 1788—
          N3
        
        this morning my Dear Brother—Mr Storer Came out from New York—to spend the day with us and was the Bearer from thence of your kind letter dated Septr 11th from Braintree, I am very much surprized that you had not at that time received a letter from me, I wrote you in August and Mr Dane took my letter to Frank—and I had expected that you had received it long ere this,— Several of my friends—to whom I was very punctual in writing, I hear complain of my inattention— I fear my letters have miscarried—through the inattention of some Person,— I dont know to whom to attribute it— I shall in future be particularly attentive to whom I entrust them
        I am however my Dear Brother the more obliged for your Letter as you had not heard from me—and from the appearance of things had reason I acknowledge; to tax me with negligence—towards you—so well do I know, and experience the Sattisfaction arrising from the receipt of letters from my Best Friends, that I can easily judge of the Chagrine and disappointment that must result from any circumstance which can interfere with their attention towards us—
        this seperation of families which prevents us from paying to each other those attentions which our affection would dictate is to me the most painfull circumstance in Life— at times it affects my spirits—but I indeavour to dissipate the present anxiety by anticipating a future situation—when we shall meet together—and enjoy with double pleasure—the mutual interchange of affection and attention which—a Personal interview will render Possible—
        the Happiness of our family seems ever to have been so interwoven with the Politicks of our Country as to be in a great degree dependant upon them— I almost hope that my Father may again be called to act upon the Public Theatre— such Men are much wanted altho I do Confess that self interest does not lie dormant in this wish— at Present you and my other Brothers are so much from necessity from home—that I cannot but hope that Mamma will accompany my Father this way at least for a few weeks—. I have made this proposal to her that She should come with my Father the last of next month and  spend a few weeks with me—and if She wished to return it would be a fine opportunity for you to Come for her—and would give you an opportunity which I very much wish for—to make me a visit— indeed I begin to be quite impatient to see all my Dear Brothers—. and half wish that we had set out soon after our arrival for the purpose of visitting my friends Eastward—but there were reasons which prevented at the time—and it is not, now in my Power this season—
        I Shall be very happy to receive from you an account of your Situation—. and of your acquaintances—for I am greatly interested in your wellfare and Sollicitous for your prosperity and Happiness
        do you hear from your friend Murry! you doubtless know that he returnd to Mary Land—more than twelve months since—and has since been making some figure there, as I have heard—. he like most others could not withstand that Vortex of dissipation which Europe presents and which like a Whirlpool draws in almost Every youth who—inadvertently steps into the stream
        Poor Cutting will I fear fall a Sacrifise,—Possessed of tallents that might make a figure—had He Steadiness enough to pursue any fixd plan—with decission. he is now wasteing his time to the utter astonishment of all his friends and I beleeive dependant upon the Fortune of the night for the Subsistance of the day—
        the Tragical Story you relate has made much talk here as well as with you— that family seem to be devoted to misfortunes of every kind,— if there are any innocent—one cannot but regret that they should be doomed to suffer with those whose atrocity of Guilt is almost unparalleled—
        I hope our Countrymen will be Wise enough to take warning from those instances they have recently had of the pernicious affects of Such extravegance, dissipation, and folly;—as have been exhibited to view of late years;— the fatal Consequences which thousands of Innocent Persons experience from the downfall of thease airry fabricks—and visonary Castles of splendor—aught alone to deter others from pursueing So fallacious a Plan of Life—
        your friend Munroe—inquired after you the other day—and wished that you would make me a visit which might give him an opportunity of seeing you in New York—
        I have sent MrStorer to meeting with Bellinda that I might write to you— it is I beleive near time for them to return— CollnSmith desires to be kindly remembered to you—
        write me often and beleive me your affectionate Sister
        A.— Smith
       